Citation Nr: 0724199	
Decision Date: 08/06/07    Archive Date: 08/20/07

DOCKET NO.  05-01 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


ISSUE

Entitlement to service connection for degenerative disc 
disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


REMAND

The veteran had active military service from September 1981 
to April 1982.  He also had subsequent periods of service, to 
include periods of Active Duty for Special Work (ADSW) in the 
Georgia Army National Guard from October 1984 to February 
1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  

The veteran seeks service connection for degenerative disc 
disease of the lumbar spine with recurrent disc herniation, 
which he says was aggravated during National Guard duty.  
Private medical records confirm a current diagnosis of 
recurrent disc herniation at L4-5 and collapse of the disc 
space height at L3-4 and L5-S1.  

DD-214 shows that the veteran was Honorably Discharged from 
active military service from September 1981 to April 1982 due 
to "failure to maintain acceptable standards for 
retention."  A National Guard document shows that he first 
enlisted in the Army National Guard in 1984.  Other National 
Guard records reflect the following periods of ADSW:

01/29/1990 	to	02/02/1990
02/05/1990 	to	02/09/1990
02/12/1990	to	02/16/1990
02/20/1990	to	02/23/1990
02/26/1990	to	03/02/1990

A National Guard memorandum dated in October1997 informs that 
the veteran was found "medically unfit for retention" by 
State Medical Review Board; however, the Medical Board report 
is not of record.  The veteran was discharged from the Army 
National Guard in February 1998.

In March 2003 the RO requested service medical records (SMRs) 
from the National Personnel Records Center (NPRC).  In April 
2003 the NPRC sent an envelope containing "all available 
SMRs on file."  Unfortunately, despite the veteran's prior 
active service and Medical Board proceedings, the only non-
dental record contained in the envelope is the report of a 
periodical examination done in February 1988.  The only other 
SMRs of record are those submitted by the veteran, which 
consist of a copy of an October 1993 enlistment examination, 
a November 1993 re-enlistment examination, and a July 1997 
discharge examination.  In view of the veteran's confirmed 
active military service the matter must be remanded for 
acquisition of all SMRs.  An attempt should also be made to 
obtain the 1997 Medical Board report.

In addition to the foregoing, the record contains National 
Guard documents which show specific periods of ADSW; however, 
specific periods of ACDUTRA have not been identified.  Upon 
remand, verification of all periods of ACDUTRA from October 
1984 to February 1998 should also be done.  The veteran 
should be informed to assist with the processing of his claim 
by providing a copy of all personnel records in his 
possession that document periods of active duty and active 
duty for training from 1984, including copies of orders, pay 
statements, etc, and all SMRs in his possession.  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:

1.  Contact the Georgia Adjutant General 
and any other appropriate agency for 
verification of all periods of active 
National Guard service and active National 
Guard training from 1984 to 1998.

2.  Request a copy of all SMRs compiled 
during the veteran's military service from 
the appropriate agency.  Additionally, 
request a copy from the Georgia Adjutant 
General of all SMRs compiled during periods 
of active National Guard service to include 
active National Guard training.  The report 
of the 1997 Medical Board proceeding must 
also be requested.

3.  Request the veteran to submit a copy of 
all SMRs in his possession, and a copy of 
all National Guard records in his 
possession that document precise periods of 
active National Guard service and active 
National Guard training, such as copies of 
orders, military pay statements, etc.

4.  Upon receipt from the appropriate 
agency of the requested National Guard 
service records, and upon receipt of the 
requested SMRs (or upon notification that 
no such records exist), the RO should 
readjudicate the veteran's claims for 
service connection for degenerative disc 
disease of the lumbar spine.  If the 
benefit sought remains denied, the veteran 
and his representative should be furnished 
a supplemental statement of the case and be 
afforded the opportunity to respond.  The 
case should then be returned to the Board 
for appellate review, if indicated.


The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

